In a medical malpractice action, defendant physicians appeal from an order of the Supreme Court, Suffolk County (Mclnerney, J.), *738dated March 21, 1984, which denied their motion for reargument of the motion which resulted in an order dated February 2, 1984, imposing sanctions upon the codefendant hospital pursuant to CPLR 3126.
Appeal dismissed, without costs or disbursements.
An order denying reargument is not appealable (see, Shapiro v Congregation B’Nai Abraham, 100 AD2d 847). We note that to the extent these defendants have contended in their reply brief that they are appealing from the order dated February 2, 1984, such an appeal was not properly perfected and, in any event, the appeal is moot in view of the disposition on the companion appeal by St. John’s Episcopal Hospital (see, Parascandola v Kaplan, 108 AD2d 738). Gibbons, J. P., O’Connor, Niehoff and Lawrence, JJ., concur.